Title: [Diary entry: 13 July 1788]
From: Washington, George
To: 

Sunday 13th. Thermometer at 78 in the Morng.—84 at Noon and 79 at Night. Calm & clear in the Morning, but about two O’clock a cloud arose in the No. Wt. quarter which produced very heavy rain for 15 or 20 Minutes with violent wind, which laid down a great deal of my standing grain—grass—and flax; Blew down much of my fencing; the caps of all the shocks of grain and in many places (where they had been lately made) the Shocks themselves. About dark another gust came which discharged more

rain but with less Wind than the former and both together made the ground exceedingly wet. Doctr. & Mrs. Stuart and the three girls, and Mr. George Lee of Maryland came here to Breakfast and Mr. Lowry with a Mr. Tate and a Mr. Hamilton (the first from England and the other from the West Indies) and Mr. Williams came here to Dinner—after whh. all of them went away except Doctr. Stuart and family.